[Cite as State v. Zupancic, 2021-Ohio-1448.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                          C.A. No.      20AP0007

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
TYLER ZUPANCIC                                         WAYNE COUNTY MUNICIPAL COURT
                                                       COUNTY OF WAYNE, OHIO
        Appellant                                      CASE No.   2019 CR-B 001583

                                 DECISION AND JOURNAL ENTRY

Dated: April 26, 2021



        TEODOSIO, Judge.

        {¶1}     Appellant, Tyler Zupancic, appeals from his conviction for obstructing official

business in the Wayne County Municipal Court. This Court affirms.

                                                  I.

        {¶2}     Hotel staff at the Days Inn in Wooster as well as Wooster police were notified that

Mr. Zupancic and his girlfriend (“M.S.”) were causing disturbances in Room 113 and were the

source of a strong odor of marijuana throughout the entire first floor of the hotel. Officer Jonathan

Ruggerri knew Mr. Zupancic from past incidents and learned that he had an active warrant for his

arrest. When he reached Room 113, the officer heard the voices of both a male and a female inside

of the room and smelled an overwhelming odor of marijuana. Over the next couple of hours, staff

and several officers spoke to M.S. through the closed door and tried to convince her to open it

because they suspected Mr. Zupancic was inside. Sometimes she answered and sometimes she

remained silent. After much stalling and being told she needed to leave the premises, M.S. finally
                                                 2


vacated the room. The officers again verbally announced their presence, identified themselves as

the police, and called out for anyone in the room to reveal themselves. Upon receiving no response,

the officers searched the room and ultimately found Mr. Zupancic hiding underneath a mattress

and inside of one of the enclosed bedframes.

       {¶3}    Mr. Zupancic was arrested and charged with obstructing official business in

violation of R.C. 2921.31(A), a misdemeanor of the second degree. After a bench trial, the trial

court found him guilty and sentenced him to 90 days in jail and a $500.00 fine. Mr. Zupancic’s

motion to stay the sentence was denied.

       {¶4}    Mr. Zupancic now appeals from his conviction and raises one assignment of error

for this Court’s review.

                                                 II.

                                 ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AS A MATTER OF LAW BECAUSE THE STATE
       FAILED TO ESTABLISH ON THE RECORD SUFFICIENT EVIDENCE TO
       SUPPORT THE CHARGES LEVIED AGAINST TYLER ZUPANCIC.

       {¶5}    In his sole assignment of error, Mr. Zupancic argues that his conviction was not

supported by sufficient evidence. We disagree.

       {¶6}    Whether a conviction is supported by sufficient evidence is a question of law, which

this Court reviews de novo. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). “A challenge to

the sufficiency of the evidence concerns the State’s burden of production * * *” and is, “[i]n

essence, * * * a test of adequacy.” In re R.H., 9th Dist. Summit No. 28319, 2017-Ohio-7852, ¶

25; Thompkins at 386. “The relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential elements of

the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph
                                                  3


two of the syllabus. However, “we do not resolve evidentiary conflicts or assess the credibility of

witnesses, because these functions belong to the trier of fact.” State v. Hall, 9th Dist. Summit No.

27827, 2017-Ohio-73, ¶ 10.

       {¶7}    Mr. Zupancic was convicted of obstructing official business, under R.C.

2921.31(A), which provides:

       No person, without privilege to do so and with purpose to prevent, obstruct, or delay
       the performance by a public official of any authorized act within the public
       official’s official capacity, shall do any act that hampers or impedes a public official
       in the performance of the public official’s lawful duties.

“A person acts purposely when it is the person’s specific intention to cause a certain result, or,

when the gist of the offense is a prohibition against conduct of a certain nature, regardless of what

the offender intends to accomplish thereby, it is the offender’s specific intention to engage in

conduct of that nature.” R.C. 2901.22(A). “Purpose can be established by circumstantial evidence

and may be ascertained from the surrounding facts and circumstances of the case.” North

Ridgeville v. Reichbaum, 112 Ohio App.3d 79, 85 (9th Dist.1996). Law enforcement officers are

considered public officials. See R.C. 2921.01(A).

       {¶8}    The front desk clerk at the Days Inn in Wooster testified at trial that, on November

24, 2019, she received complaints from hotel guests about Mr. Zupancic and M.S. fighting in

Room 113. The odor of marijuana was also apparent all throughout the first floor of the hotel.

She spoke to Officer Ruggerri in the parking lot, informed him of the trouble with M.S. and Mr.

Zupancic in Room 113, informed him of the odor of marijuana, and gave him permission to walk

through the hotel. Officer Ruggerri testified that he knew Mr. Zupancic from prior encounters and

learned that he had a warrant for his arrest. The officer went to Room 113 and testified that the

odor of marijuana was overwhelming as he approached the door to the room. He heard the voices

of both a male and a female talking from inside of the room. He was eventually able to converse
                                                 4


with M.S. through the door, but testified that “everything became quiet” once he mentioned that

Mr. Zupancic had a warrant for his arrest. Several other officers arrived at the scene over time

because the entire incident took approximately an hour to an hour-and-a-half. M.S. would

sometimes respond and talk with the officers through the door, but would sometimes remain silent.

At some point, the officers found out from hotel staff that M.S. and Mr. Zupancic were on the

hotel’s “do not rent” list. The front desk clerk returned to Room 113 and told M.S. through the

door that the hotel manager wanted the couple to leave the hotel. M.S. requested time to gather

her belongings, but after much more time elapsed the manager authorized the clerk to use a master

key to open the door. After more prompting from officers, M.S. eventually unhooked the door

chain and the officers could finally see inside of the room.

       {¶9}    Officer Ruggerri’s body cam video was entered into evidence. In the video, the

officers wait at the threshold of the open doorway while watching M.S. pack up her belongings for

another 15 minutes. Once M.S. finally vacates the room, the officers enter to look for Mr.

Zupancic. They can be seen and heard in the video clearly announcing their presence, identifying

themselves as police officers, and asking for anyone else in the room to come out. After receiving

no response, they spend the next minute searching the room and ultimately discover Mr. Zupancic

hiding underneath the mattress and inside one of the enclosed bedframes. With weapons drawn,

they immediately remove him from underneath the bed. Officer Ruggerri testified that the amount

of time that elapsed, combined with having to physically check underneath beds that cannot be

seen under, was a delay in their investigation. After handcuffing Mr. Zupancic and reading him

his Miranda rights, one of the officers asks him, “Be honest with me: Could you hear us?” Mr.

Zupancic’s response to this question is faint and unintelligible in the video, but Officer Ruggerri

testified that Mr. Zupancic admitted to hearing the officers and admitted to knowing he had a
                                                5


warrant for his arrest. Officer Ruggerri testified that it typically takes two minutes to process

someone with a warrant if they are compliant. Officer Phillip Coe testified that while speaking to

Mr. Zupancic outside of the hotel, Mr. Zupancic claimed that he climbed under the bed and pulled

the bed back on top of himself to elude the officers. He testified that Mr. Zupancic admitted that

he knew the officers were present and that he heard them calling out to him.

       {¶10} Mr. Zupancic argues that the State failed to set forth sufficient evidence that he

“prevent[ed], obstruct[ed], or delay[ed]” the officers’ performance of their duties by “hamper[ing]

or imped[ing]” them. He first relies on Officer Coe’s testimony that the police were conducting a

safety sweep of the room and claims that hiding underneath the mattress did not impede the

officer’s duties, as they were “not searching the room just to find [him].” He also argues that he

was already underneath the mattress when officers entered the room, and the officers did not call

out for him or ask him to come out, so he did not take any action to impede, hamper, or delay the

officers in their duties. We interpret these arguments collectively as challenging the sufficiency

of the evidence with regard to whether Mr. Zupancic did any act that hampered or impeded the

officers in the performance of their lawful duties. See R.C. 2921.31(A).

       {¶11} “An affirmative act is required to support a conviction for obstructing official

business, and the mere failure to obey a police officer’s request may not always amount to

obstruction.” (Emphasis added.) State v. Moss, 9th Dist. Summit No. 28986, 2018-Ohio-4747, ¶

12. See also State v. McCrone, 63 Ohio App.3d 831, 834 (9th Dist.1989), quoting Hamilton v.

Hamm, 33 Ohio App.3d 175, 176 (12th Dist.1986) (“Generally, a person ‘cannot be guilty of

obstructing official business by doing nothing * * *.’”). “However, a suspect may indeed obstruct

official business when he creates a significant delay by ignoring an officer’s repeated orders,
                                                 6


thereby impeding the officer’s ability to perform his lawful duties.” Moss at ¶ 12. The total course

of the suspect’s conduct must be considered, rather than viewing his actions in isolation. Id.

       {¶12} In State v. Welch, this Court affirmed convictions for obstructing official business

wherein an officer went to a residence to arrest the appellant on a warrant, believing the appellant

to be there, but the appellant hid in the attic instead of coming out. See State v. Welch, 9th Dist.

Summit No. 22002, 2004-Ohio-4582, ¶ 17-18. We have also affirmed convictions for obstructing

official business in cases where the evidence showed the suspects ran into a basement and hid

behind a furnace when police announced their presence, although these cases admittedly involved

both flight from and hiding from the police. See State v. Lamb, 9th Dist. Summit No. 23418, 2007-

Ohio-5107, ¶ 22; State v. Griffin, 9th Dist. Summit No. 19278, 1999 WL 334781, *2 (May 26,

1999). Our sister courts in the Second and Fourth Districts have found hiding to evade the police

to be an affirmative act which impedes or hampers the officers in their duties, which is sufficient

to support convictions for obstructing official business. See State v. Gillam, 2d Dist. Montgomery

No. 27998, 2019-Ohio-808, ¶ 15, citing State v. Thomas, 2d Dist. Montgomery No. 26907, 2017-

Ohio-5501, ¶ 31-32 (“[H]iding from the police in response to an order to surrender is sufficient to

constitute the offense of obstructing official business.”); State v. Newsome, 4th Dist. Hocking No.

17CA2, 2017-Ohio-7488, ¶ 11 (finding affirmative acts to support an obstructing official business

conviction when the appellant ran and hid from police even before they spotted him because the

evidence showed he knew they were looking for him and sought to evade them); State v. Bailey,

4th Dist. Hocking No. 09CA9, 2010-Ohio-213, ¶ 35-36 (recognizing “little distinction” between

the affirmative acts of purposely hiding in a bathroom and fleeing from police, both of which

impeded or hampered the officers’ performance because they had to find the suspect).
                                                   7


        {¶13} After reviewing the record, we conclude that the State presented sufficient

evidence, if believed, to demonstrate that Mr. Zupancic committed the offense of obstructing

official business. The evidence showed that Mr. Zupancic had an active warrant for his arrest and

the officers had reason to believe he was inside of Room 113. The odor of marijuana coming from

the room was also overwhelming. When Officer Ruggerri explained through the hotel door that

Mr. Zupancic had a warrant for his arrest, Mr. Zupancic did more than simply refuse to respond to

the officer verbally or open the door. Instead, he later admitted to the officers that he tried to elude

them by lifting up a mattress, crawling inside of the enclosed bedframe underneath, and then

pulling the mattress back on top of himself to hide. These actions constituted affirmative acts that

hampered or impeded the officers in their investigation. The evidence established that handling

Mr. Zupancic’s warrant could have taken a matter of minutes, but the incident was instead delayed

for hours. Even after the door was finally opened, the body cam video showed officers standing

at the threshold and talking to M.S. as she packed up her belongings for another 15 minutes, all

while Mr. Zupancic remained hidden under the bed. When the officers finally entered the room

to look for him, clearly identifying themselves again and asking anyone in the room to come out,

Mr. Zupancic stayed hidden under the bed for another minute and refused to respond until being

discovered by the officers during their protective sweep. He then admitted to the officers that he

heard them, knew they were looking for him because of his warrant, and hid under the bed to elude

them.

        {¶14} Based on our review of the record and the evidence presented, we conclude that the

trial court, as trier of fact, could have reasonably determined that the State proved beyond a

reasonable doubt all of the elements of obstructing official business. Mr. Zupancic committed
                                                  8


affirmative acts that hampered or impeded police officers in their investigation, and did so with

the purpose to prevent, obstruct, or delay that investigation.

       {¶15} Mr. Zupancic’s sole assignment of error is overruled.

                                                 III.

       {¶16} Mr. Zupancic’s sole assignment of error is overruled. The judgment of the Wayne

County Municipal Court is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                        THOMAS A. TEODOSIO
                                                        FOR THE COURT
                                         9


HENSAL, P. J.
SUTTON, J.
CONCUR.


APPEARANCES:

WESLEY A. JOHNSTON, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and ANDREA D. UHLER, Assistant Prosecuting
Attorney, for Appellee.